In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-048V
                                       Filed: July 2, 2015
                                           Unpublished

****************************
LOUIS DANNI,                            *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     Influenza (“flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Linda S. Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Vowell, Chief Special Master:

        On January 20, 2015, Louis Danni filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered Guillain-Barré syndrome
(“GBS”) resulting from the influenza (“flu”) vaccine he received on September 11, 2014.
Petition at 1; Stipulation, filed July 2, 2015, ¶¶ 1-2, 4. Petitioner further alleges that he
experienced the residual effects of GBS for more than six months. Petition, ¶ 13;
Stipulation, ¶ 4. Respondent denies that the flu vaccine caused petitioner’s GBS or any
other injury, and denies that his current disabilities are sequelae of a vaccine-related
injury. Stipulation, ¶ 6.

       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
July 2, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
      Respondent agrees to pay petitioner a lump sum of $145,000.00 in the form of a
check payable to petitioner, Louis Danni. Stipulation, ¶ 8. This amount represents
compensation for all damages that would be available under § 15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2